*166ON MOTION FOR REHEARING.
HAWKINS, Judge.
— Appellant bases his motion on the assumption that article 677, C. C. P., is mandatory, and that when the jury asks for additional instructions it is not necessary to object at the time to whatever action the court may take regarding the matter if his action is not satisfactory to appellant. It has been held many times that when the jury requests additional instructions that whatever is done must be in open court in the presence of appellant and his counsel. It must be assumed in the absence of any showing to the contrary that this procedure was followed in the present case.
The reply the court made to the jury we regard as equivalent to telling them it would not be proper to instruct them on the subject inquired about. Edwards v. State, 71 Texas Crim Rep., 417, 160 S. W., 709, 49 L. R. A. (N. S.), 563. No objection was interposed at the time to the action of the court regarding the inquiry from the jury. If appellant felt aggrieved at the court’s action he should have reserved a bill of exception thereto, and brought the matter forward for review, reciting in the bill such facts as showed that the court should have given the instruction. In the absence of such showing me must assume that the trial court acted correctly in the matter. Especially is this true where appellant and his counsel were present and did not at the time advise the court that his action was deemed improper. In the absence of objection the court had every reason to believe his action was satisfactory to appellant. McClellan v. State, 118 Texas Crim. Rep., 473, 40 S. W. (2d) 87. In the case of Conn v. State, 11 Texas App., 390, which is relied on by appellant a very different state of affairs arose. The jury sent some sort of written communication to the court, the contents of which were never made known to accused or his counsel. The court verbally told the jury he could answer the question but did not think it proper, and then proceeded also verbally, to say other things to the jury which should not have been said. Objection was interposed at the time to the conduct of the trial court. The opinion says: “Defendant excepted to this secret, ex parte proceeding between the jury and the judge; and we think he had just cause to object to and protest against this very anomalous conduct.”
We find no reason to conclude that our original opinion was wrong in the particulars discussed.
The motion for rehearing is overruled.

Overruled.

Morrow, P. J., absent.